Order                                                   Michigan Supreme Court
                                                              Lansing, Michigan

  December 23, 2015                                               Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                Stephen J. Markman
                                                                     Brian K. Zahra
  149631-3                                                   Bridget M. McCormack
                                                                   David F. Viviano
                                                               Richard H. Bernstein
                                                                     Joan L. Larsen,
  GLENN S. MORRIS,                                                               Justices
            Plaintiff-Appellee,
  v                                       SC: 149631
                                          COA: 315007
  MORRIS, SCHNOOR & GREMEL, INC.,         Kent CC: 09-001878-CB
  CHARRON & HANISCH, P.L.C., and
  DAVID W. CHARRON,
            Defendants,
  and
  NEW YORK PRIVATE INSURANCE
  AGENCY, L.L.C.,
             Appellant.
  ____________________________________/

  MORRIS, SCHNOOR & GREMEL,
  PROPERTIES, L.L.C.,
            Plaintiff-Appellee,
  v                                       SC: 149632
                                          COA: 315702
  MORRIS, SCHNOOR & GREMEL, INC.,         Kent CC: 09-011842-CB
  DAVID W. CHARRON, and CHARRON
  & HANISCH, P.L.C.,
            Defendants,
  and
  NEW YORK PRIVATE INSURANCE
  AGENCY, L.L.C.,
             Appellant.
  ____________________________________/

  GLENN S. MORRIS,
            Plaintiff-Appellee,
                                                                                                               2


v                                                                 SC: 149633
                                                                  COA: 315742
MORRIS, SCHNOOR & GREMEL, INC.,                                   Kent CC: 09-001878-CB
DAVID W. CHARRON, and CHARRON
& HANISCH, P.L.C.,
          Defendants,
and
NEW YORK PRIVATE INSURANCE
AGENCY, L.L.C.,
           Appellant.
____________________________________/

       On December 9, 2015, the Court heard oral argument on the application for leave
to appeal the May 29, 2014 judgment of the Court of Appeals. On order of the Court, the
application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
we AFFIRM on alternate grounds the result reached by the Court of Appeals in affirming
the Kent Circuit Court judgment against appellant New York Private Insurance Agency,
LLC (NYPIA).

        NYPIA claims that it became a nonparty when the circuit court entered orders
granting it summary disposition on October 22, 2009 and February 4, 2010, in plaintiff
Morris’s suit, and on February 16, 2009, in the suit brought by plaintiff Morris, Schnoor
& Gremel Properties, LLC. NYPIA argued on appeal that the circuit court erred by later
entering judgment against it pursuant to MCL 566.38 because NYPIA was at that time no
longer a party to this action. See MCR 2.205; Estes v Titus, 481 Mich 573, 592 (2008).
NYPIA, the parties, and the Court of Appeals all failed to recognize that, under MCR
2.604, NYPIA remained a party until the circuit court issued its final judgment in each
case. The orders of summary disposition dismissing the claims against NYPIA
“adjudicat[ed] fewer than all the claims, or the rights and liabilities of fewer than all the
parties.” See id. NYPIA, therefore, remained a party to both actions until the “entry of
final judgment adjudicating all the claims and the rights and liabilities of all the parties”
under MCR 2.604. NYPIA was afforded all the process it was due under the
circumstances presented here.

       We VACATE any portion of the judgment of the Court of Appeals that is
inconsistent with this order. In all other respects, leave to appeal is DENIED, because we
are not persuaded that the remaining questions presented should be reviewed by this
Court.



                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 23, 2015
       a1222
                                                                             Clerk